Exhibit 10.2
CryoLife, Inc.
1655 Roberts Boulevard N.W.
Kennesaw, Georgia 30144




                                [Date]


Name
Address
Address


Re:           Grant of Non-qualified Stock Option


Dear _____________:


This letter sets forth the agreement (the “Agreement”) between you and CryoLife,
Inc., a Florida corporation (the "Company"), regarding your option to acquire
shares of the Company's Common Stock.


1.           Grant of Option.  Subject to the terms set forth below, the Company
hereby grants to Employee the right, privilege, and option to purchase up to
________ shares (of Common Stock the "Option Shares") at the purchase price of
$________ per share.  The date of grant ("Grant Date") of the option is
________________.  This option is intended to be and shall be treated as a
“Non-qualified Stock Option," which is an option that is not intended to be an
“incentive stock option” pursuant to Section 422 of the Internal Revenue Code of
1986, as amended.  This option is granted pursuant to the CryoLife, Inc. 2004
Employee Stock Incentive Plan (the “Plan”).


2.           Time of Exercise of Option.  Prior to its termination as set forth
in Section 5 below, this option shall vest, and the Employee may exercise the
option granted herein on the following dates, or thereafter provided the option
is exercised prior to its termination:





 
Number of Option
Cumulative Percentage of
Exercise Date
Shares Exercisable
Option Shares Exercisable











3.           Method of Exercise.  The option shall be exercised by written
notice directed to the Compensation Committee (the "Committee"), at the
Company's principal executive office, and except as set forth below, must be
accompanied by payment of the option price for the number of Option Shares
purchased in accordance with the Plan's requirements.  The payment for the
number of Option Shares purchased may be payable in cash or by tendering (by
actual delivery of shares) shares of the Company’s common stock in accordance
with the Plan.  To the extent permitted by applicable law, you may elect to pay
for the number of Option Shares purchased by irrevocably authorizing a third
party to sell shares of the Company’s common stock acquired upon exercise of the
Option Shares and remitting to the Company a sufficient portion of the sale
proceeds as payment of the entire option price for the number of Option Shares
purchased, including any tax withholding resulting from such exercise. The
Company shall make delivery of such shares in accordance with the Plan provided
that if any law or regulation requires the Company to take any action with
respect to the shares specified in such notice before the issuance thereof, then
the date of delivery of such shares shall be extended for the period necessary
to take such action.


4.           The Plan.  The Company’s 2004 Employee Stock Incentive Plan, as
amended from time to time by the Board of Directors of the Company, is hereby
incorporated in this Agreement and to the extent that anything in this Agreement
is inconsistent with the Plan, the terms of the Plan shall control.  Employee
acknowledges that the Company has provided a copy of the Plan to Employee.


5.           Termination of Option.  Except as herein otherwise stated, the
option, to the extent not previously exercised, shall terminate in accordance
with the Plan and upon the first to occur of the following events:
 
 

--------------------------------------------------------------------------------



 
(a)           Disability.  The expiration of 36 months after the date on which
Employee's employment by the Company is terminated, if such termination be by
reason of Employee's permanent and total disability, provided, however, that (i)
the option shall be exercisable only to the extent that Employee had the right
to exercise the option at the time of termination and (ii) if the Employee dies
within such 36 month period, any unexercised option held by such Employee shall
thereafter be exercisable in accordance with the provisions of and shall
terminate upon the first to occur of the events described in Sections 5(b) and
(d);


(b)           Death.  In the event of Employee's death while in the employ of
the Company, the expiration of 12 months following the date of his or her death,
provided that the option shall be exercisable following the Employee's death
only to the extent that Employee had the right to exercise the option at the
time of his or her death.


(c)           Retirement.  In the event Employee's employment with the Company
terminates by reason of normal or early retirement, any option held by such
Employee may be exercised by the Employee for a period of 36 months from the
date of such termination; provided, however, that if the Employee dies within
such 36 month period any unexercised option held by Employee shall thereafter be
exercisable in accordance with the provisions of and shall terminate upon the
first to occur of the events described in Section 5(b) and (d); or


(d)           Other.  Upon the earlier to occur of (i) 84 months following the
Grant Date, or (ii) upon termination of Employee's employment by the Company
(except if such termination be by reason of death, disability, or normal or
early retirement).  It is in Compensation Committee’s sole discretion to
determine whether the Employee’s employment with the Company terminates by
reason of disability, normal or early retirement.


Except as set forth above, the option may not be exercised unless Employee, at
the time he or she exercises the option, is, and has been at all times since the
date of grant of the option, an employee of the Company.  Employee shall be
deemed to be employed by the Company if he or she is employed by the Company or
any of its subsidiaries.  Notwithstanding the above, in no event may the option
be exercised after 84 months following the Grant Date.


6.           Reclassification, Consolidation, or Merger.  The number of Option
Shares may be adjusted in accordance with the Plan if certain events such as
merger, reorganization, consolidation, recapitalization, stock dividends, stock
splits, or other changes in the Company's corporate structure affecting its
Common Stock occur.


7.           Rights Prior to exercise of Option.  This Option is not
transferrable by Employee, except by will or by the laws of descent and
distribution or as otherwise set forth in the Plan, and during Employee’s
lifetime shall be exercisable only by Employee.  This option shall confer no
rights to the holder hereof to act as stockholder with respect to any of the
Option Shares until payment of the option price and delivery of a share
certificate has been made.


8.           Employee's Representations and Warranties.  By execution of this
Agreement, Employee represents and warrants to the Company as follows:


(a)           The entire legal and beneficial interest of the option and the
Option Shares are for and will be held for the account of the Employee only and
neither in whole nor in part for any other person.


(b)           Employee resides at the following address:



 
_____________________________
 
_____________________________
 



(c)           Employee is familiar with the Company and its plans, operations,
and financial condition.  Prior to the acceptance of this option, Employee has
received all information as he or she deems necessary and appropriate to enable
an evaluation of the financial risk inherent in accepting the option and has
received satisfactory and complete information concerning the business and
financial condition of the Company in response to all inquiries in respect
thereof.
 
 

 
2

--------------------------------------------------------------------------------


9.   Restricted Securities.  Employee recognizes and understands that this
option and the Option Shares are currently registered under the Securities Act
of 1933, as amended (the “Act”), but may not remain so registered, and are not
registered under any state securities law.  Any transfer of the option (if
otherwise permitted hereunder, and once exercised, the Option Shares) will not
be recognized by the Company unless such transfer is registered under the Act,
the Georgia Securities Act of 1973, as amended, (the “Georgia Act”) and any
other applicable state securities laws or effected pursuant to an exemption from
such registration which may then be available.  If the Option Shares are not
registered, any share certificates representing the Option Shares may be stamped
with legends restricting transfer thereof in accordance with the Company's
policy with respect to unregistered shares of its Common Stock issued to
employees as a result of exercise of options granted under the Plan.  The
Company may make a notation in its stock transfer records of the aforementioned
restrictions on transfers and legends.  Employee recognizes and understands that
the Option Shares may be restricted securities within the meaning of Rule 144
promulgated under the Act; that the exemption from registration under Rule 144
may not be available under certain circumstances and that Employee's opportunity
to utilize such Rule 144 to sell the Option Shares may be limited or
denied.  The Company shall be under no obligation to maintain or promote a
public trading market for the class of shares for which the option is granted or
to make provision for adequate information concerning the Company to be
available to the public as contemplated under Rule 144.  The Company will be
under no obligation to recognize any transfer or sale of any Option Shares
pursuant to Rule 144 unless the terms and conditions of Rule 144 are complied
with by the Employee.  By acceptance hereof, Employee agrees that no permitted
disposition of any Option Shares shall be made unless and until (i) there is at
the time of exercise of the option in effect a registration statement under the
Act, or (ii) Employee shall have notified the Company of a proposed Option
disposition and shall have furnished to the Company a detailed statement of the
circumstances surrounding such disposition, together with an opinion of counsel
acceptable in form and substance to the Company that such disposition will not
require registration of the shares so disposed under the Act, the Georgia Act,
and any applicable state securities laws.  The Company shall be under no
obligation to permit such transfer or disposition on its stock transfer books
unless counsel for the Company shall concur as to such matters.  Employee
recognizes and understands that if and for so long as Employee is a designated
Section 16 officer of the Company, and for up to six months thereafter, any
sales of Option Shares will be subject to Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the regulations promulgated
thereunder.  Employee also recognizes and understands that any sale of the
Option Shares will also be subject to Rule 10b-5 promulgated under the Exchange
Act.  Employee agrees that any disposition of the Option Shares shall be made
only in compliance with the Act, the Exchange Act, and the rules and regulations
promulgated thereunder.


10.           Tax Matters.  The Employee hereby agrees to comply with any
applicable federal, state, and local income and employment tax requirements
which might arise with regard to a disposition of any Option Shares and to
inform the Company of any such disposition which occurs prior to the expiration
of (i) two years from the date of grant of the option, and (ii) one year from
the date of transfer to him of Option Shares.  No later than the date as of
which an amount first becomes includable in the gross income of the Employee for
federal income tax purposes with respect to the exercise of any option under the
Plan, Employee shall pay to the Company, or make arrangements satisfactory to
the Committee regarding the payment of, any federal, state, or local taxes of
any kind required by law to be withheld with respect to such amount.  The
obligations of the Company under the Plan are conditional on such payment or
arrangements and the Company shall have the right to deduct any such taxes from
any payment of any kind otherwise due to Employee.


11.           Payment.  Except as set forth below, the Option Exercise Price
shall be paid in cash in U.S. Dollars at the time the Option is exercised or in
shares of Common Stock of the Company held by the employee for at least six
months and having an aggregate value equal to the Option Exercise Price.  If the
Option Exercise Price is paid by transfer of shares of Common Stock of the
Company then the value of such shares will be the fair market value as of the
day the shares are tendered, which is the closing sale price of the Stock on
that day on the New York Stock Exchange.  The Option Exercise Price may be paid
by a combination of cash and Common Stock.  Notwithstanding the foregoing, to
the extent permitted by applicable law, Employee may elect to pay the Option
Exercise Price by authorizing a third party to sell shares of stock (or a
sufficient portion of the shares) acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the entire
Option Exercise Price and any tax withholding resulting from such exercise.


12.           Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors, and permissible assigns.


13.           Miscellaneous.  This Agreement shall be governed by and construed
under the laws of the State of Georgia.  If any term or provision hereof shall
be held invalid or unenforceable, the remaining terms and provisions hereof
shall continue in full force and effect.  Any modification to this Agreement
shall not be effective unless the same shall be in writing and such writing
shall be signed by authorized representatives of both of the parties
hereto.  The terms of paragraphs 8 and 9 hereof shall survive exercise of the
option by Employee and shall attach to the Option Shares.  The option contained
in this letter shall not confer upon Employee any right to continued employment
with the Company, nor shall it interfere in any way with the right of the
Company to terminate the employment of Employee at any time.  This letter can be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute but one and the same instrument.
 

 
3

--------------------------------------------------------------------------------


Please signify your acceptance of the option and your agreement to be bound by
the terms hereof by promptly signing one of the two original letters provided to
you and returning the same to the President of the Company.





     
Sincerely,
   
(SEAL)
THE COMPANY:
CRYOLIFE, INC.
 
 
 
         
Attest:
Steven G. Anderson, President and CEO
               
Suzanne K. Gabbert, Secretary for the Company
   
EMPLOYEE:
 
 
     
_____________________________
 
 
 






 
4

--------------------------------------------------------------------------------

 
